Citation Nr: 1412403	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.M.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A Board hearing before the undersigned Veterans Law Judge was held in September 2011 at the RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

In this case, the Veteran's service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches are rated under Diagnostic Codes 8045-9304 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen). 

The schedular criteria by which traumatic brain injuries (TBIs) are rated were changed in 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were made effective from October 23, 2008, and for claims filed on and after that date.  A veteran whose residuals of TBI were rated under a prior version of Diagnostic Code 8045 may request review under the new criteria.  In the present case, the Veteran's claim was filed in February 2008, prior to the change in rating criteria.  The RO evaluated the Veteran's disability under both the old and the new criteria.  The Board interprets the Veteran's September 2011 hearing testimony as a request for rating under the revised criteria.

At the September 2011 Board hearing, the Veteran and his witness, P.M., testified that his symptoms have been getting "worse and worse."  The Veteran and P.M. stated that his headaches are now very severe and they believe his depression is related to his headaches and head injury.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002). VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Board notes that the Veteran's most recent VA TBI examination was in March 2011.  Therefore, since the Veteran has provided the statement which indicates that his service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches has continued to increase in severity, VA is required to afford him a new contemporaneous VA examination to assess the current severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran another VA examination.

Furthermore, any additional treatment records that have not yet been obtained and associated with the claims file should be sought.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and asked to identify the source and location of any outstanding pertinent treatment records.  Copies of any updated treatment records should be obtained and added to the record.

2. Following completion of the above, schedule the Veteran for a TBI examination, by an appropriate examiner(s), to determine the current severity of his service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches.

The entire claims file, to include any records contained in Virtual VA, must be made available to the examiner(s) designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury Examination, which may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that have resulted from the in-service TBI.

The examiner(s) is(are) requested to perform all necessary clinical testing in accordance with the Compensation and Pension Examination TBI Examination Guidelines.  The examiner(s) should comment as to the degree to which the service-connected residuals of a head injury, to include migraine headaches, is manifested by facets of cognitive impairment, including memory; attention; concentration; executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness.  In so doing, the examiner(s) must specify which symptoms are attributable to the Veteran's TBI, assigning severity levels accordingly, and which symptoms are associated with another disability.  Where it is not possible to distinguish which symptoms are attributable to the Veteran's TBI, the examiner(s) must assume, for purposes of the examination, that any such symptom is related to the Veteran's service-connected residuals of a head injury to include right eyebrow scar, soreness and headaches.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A complete rationale must be provided for all opinions rendered.   If the examiner cannot provide any requested opinion without resorting to speculation, he or she should 

expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations - specifically to include consideration, discussion, and correct application of the old and revised TBI regulations.  If the benefit sought on appeal is not granted, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

